RESOLUCIÓN
En conformidad con el Art. 8 de la Ley Núm. 91 de 5 de diciembre de 1991, según enmendada, 4 L.P.R.A. sec. 73a, y a la luz de lo dispuesto en el Art. 4 de la Ley Núm. 45 de 16 de abril de 2010, los siguientes Miembros Asociados de la Comisión de Evaluación Judicial continuarán en sus cargos hasta que se cumpla el término de tres años del nombramiento en curso:
1. Ledo. José Lázaro Paoli, miembro asociado
2. Leda. Beatriz Vázquez de Acarón, miembro asociada

La ratificación de los nombramientos dispuesta en esta Resolución será efectiva inmediatamente.


*253
Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo